DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the amendment filed 12/22/2021.  Claims 1, 2 and 4-15 are currently pending in this application.  Note, an alternate reading of BORTOLOZZO et al. necessitates the following second non-final rejection.

Claim Objections
Claim 8 is objected to because of the following informalities:  line 2, “the vehicle speed” should be changed to - -a vehicle speed- - for claim consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by
BORTOLOZZO et al. (US 2016/0031527 A1).
	
Regarding claim 1, BORTOLOZZO et al. discloses a control device (see Figs. 1, 3 and 10) comprising: an electronic controller (16) configured to control a transmission (10) to shift a transmission ratio (266) of a human-powered vehicle (see paragraph [0002], “bicycle”) in accordance with a first 

Regarding claim 4 as best understood, BORTOLOZZO et al. discloses the travel information
related to traveling of the human-powered vehicle includes first travel information related to a traveling
state of the human-powered vehicle, and the first travel information includes at least one of the cadence, the torque, the power (254, DETECTED_POWER), the vehicle speed, an acceleration of the human-powered vehicle, and a deceleration of the human-powered vehicle.

Regarding claim 10 as best understood, BORTOLOZZO et al. discloses the first travel information
includes the torque acting on the crank of the human-powered vehicle (see paragraph [0212],
“detected_power and/or detected_performance_index”), and the electronic controller is configured to
determine that the second shifting condition is satisfied and is configured to perform a first shifting that
decreases the transmission ratio of the human-powered vehicle upon determining a value of the torque
is greater than or equal to a predetermined value (see paragraph [0212], “detected_power and/or
detected_performance_index remain within a predetermined range of values”).

Regarding claim 15, BORTOLOZZO et al. discloses a transmission system comprising the control

transmission (10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over BORTOLOZZO et al.
(US 2016/0031527 A1).
Regarding claim 11, BORTOLOZZO et al. discloses the control device according to claim 1,

embodiments the travel information includes second travel information related to a traveling
environment of the human-powered vehicle, and the second travel information includes at least one of
road surface information related to a road surface state, air resistance information related to air
resistance, weather information related to weather, and ambient temperature information related to
ambient temperature.
BORTOLOZZO et al. does disclose that it is well known in the prior art to have the travel
information include second travel information related to a traveling environment of the human-
powered vehicle, and the second travel information includes at least one of road surface information
related to a road surface state (see paragraph [0005], “changes the gear ratio automatically…based
on…the slope of the travel terrain”), air resistance information related to air resistance, weather
information related to weather, and ambient temperature information related to ambient temperature.
Therefore, it would have been obvious to one having ordinary skill in the art prior to the
effective filing date of the claimed invention to include in the inventive embodiments disclosed by
BORTOLOZZO et al. the travel information including second travel information related to a traveling
environment of the human-powered vehicle, and the second travel information includes at least one of
road surface information related to a road surface state, air resistance information related to air resistance, weather information related to weather, and ambient temperature information related to
ambient temperature, as further disclosed by BORTOLOZZO et al., since the simple addition of an
equivalent performance affecting input parameter yields predictable results (see BORTOLOZZO et al.,
paragraph [0150], “Other sensors may also be provided for in the system”).

Regarding claim 12, BORTOLOZZO et al. as modified above discloses the road surface
information includes information related to a gradient of a road surface on which the human-powered

travel terrain”).

Regarding claim 13, BORTOLOZZO et al. as modified above discloses the electronic controller is
configured to determine that the second shifting condition is satisfied and is configured to perform a
first shifting that decreases the transmission ratio of the human-powered vehicle upon determining the
gradient is greater than or equal to a predetermined angle (see paragraph [0005], “changes the gear
ratio automatically…based on…the slope of the travel terrain”; paragraph [0212]-[0213], “transmit the
auto-generated gearshifting requests…only when…conditions…become critical”, “control of critical
conditions can also be carried out in the case of manual control 66”; paragraph [0212],
“detected_power and/or detected_performance_index remain within a predetermined range of
values”).

Allowable Subject Matter
Claims 2 and 5-9 are allowed.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655